SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-52289 Power of the Dream Ventures Inc. (Exact name of Small Business Issuer as specified in its charter) Delaware 51-0597895 (State or other jurisdiction of incorporation) (I.R.S Employer Identification No.) 1095 Budapest
